Citation Nr: 1202689	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating higher than 10 percent for left hip bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2011 the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of service connection for a bilateral knee disability and an increased rating for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the course of his hearing testimony, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for a right hip disability and for hypertension was requested. 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a right hip disability and hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202  (2011). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204  (2011). 

Pursuant to a VA-Form 9 received in April 2009, in pertinent part, claims of service connection for hypertension, a psychiatric disability, and a right hip disability were perfected.  In May 2010, a rating decision awarded service connection for a psychiatric disability (anxiety disorder).  As such, that claim is no longer in appellate status.  Moreover, following issuance of a supplemental statement of the case in June 2010, the Veteran responded later that month, expressing his intent to only pursue his appeal with respect to claims of service connection for bilateral knee disabilities and for a right hip disability.  As such, the Board does not have jurisdiction to review the hypertension claim, as the Veteran decided not to pursue that issue further- in other words, the appeal as to such claim has been withdrawn.

Regarding the issues remaining on appeal following the Veteran's June 2010 communication, another has since been withdrawn.  Specifically, during the course of his hearing testimony in November 2011, the Veteran withdrew his appeal concerning the claim of service connection for a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal on the issues of service connection for hypertension and for a right hip disability, and they are dismissed. 


ORDER

The appeal on the issues of entitlement to service connection for a hypertension and a right hip disability is dismissed. 


REMAND

Concerning the left hip, the Veteran perfected a claim for service connection by an April 2009 Form 9.  Subsequently, service connection was granted at a non-compensable level by means of a March 2010 rating decision.  In May 2010, the Veteran submitted a notice of disagreement (NOD) concerning the non-compensable evaluation.  The RO then increased the disability rating to 10 percent in a November 2010 rating decision.  However, the RO did not promulgate a statement of the case in response to the Veteran's May 2010 NOD.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Concerning the claim of service connection for a bilateral knee disability, the Veteran testified that he had never been afforded VA examinations for such claims.  He also indicated that recent (within the prior six months) objective testing at the VA had indicated degenerative changes of his knees.

The service treatment records indicate one complaint concerning knee pain in September 2007; noting there was no medical care sought.  The service treatment records, as well as private medical records obtained by the VA, indicate that the Veteran had right knee anterior cruciate ligament (ACL) surgery in February 2002.  He played basketball for a university team and had torn his ACL the prior October.

In May 2008, the Veteran was afforded a VA examination to consider the claims of service connection for bilateral knee disabilities.  The examiner indicated that the Veteran had no apparent functional impairment in the right knee.  There was arthralgia of the left knee, with no functional impairment.  

In a March 2010 VA treatment record, the Veteran indicated at a VA appointment that he was active daily at the gym and had right knee pain at times.  The clinical records are otherwise absent relevant complaints.

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

If a disorder was not noted on entering service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A.§ 1111 . A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.  

For purposes of aggravation of a preexisting disease, such aggravation will be said to have occurred where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271   (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

In this case, the file lacks clear and unmistakable evidence of a preexisting left knee disorder.  As such, the presumption of soundness remains intact as to the left knee.

Concerning the Veteran's right knee, the claims file contains private treatment records that indicate a pre-existing right knee injury with subsequent surgery.  Thus, the first prong rebutting the presumption of soundness, clear and unmistakable evidence of a pre-existing condition, is satisfied.  The second inquiry of the rebuttal is whether there is clear and unmistakable evidence that said condition was not aggravated by service.  On this point, the record does not contain clear and unmistakable evidence.  The Veteran complained of right knee pain while on active duty.  As this raises the possibility of aggravation, the second prong of rebuttal is not satisfied and the presumption of soundness remains intact.  

Therefore, the Veteran must be afforded an additional VA examination to determine if he has a bilateral knee disability that is related to active service.

Additionally, ongoing medical records, to include any objective testing results such as MRIs, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased initial rating for a left hip disability.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal. The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.   If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Providence VAMC.

3.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of any current bilateral knee disability and specifically whether any disability found is related to active service. The claims file should be made available to the examiner and reviewed in conjunction with this examination.  Any indicated studies should be performed.  Following this, the examiner should address the following: 

a.  Does the Veteran currently have any current knee disability? 

b.  If so, the examiner is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed disability had its onset during service or was otherwise caused by any incident that occurred during service.  For the purpose of this inquiry, it is presumed that the Veteran's knees were  sound when he entered his period of active service. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record. 

4.  Thereafter, readjudicate the claims on appeal concerning a bilateral knee disability in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and her representative a supplemental statement of the case and give them an opportunity to respond to it. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


